August 14, 2009 VIA EDGAR The United States Securities and Exchange Commission treet, NE Washington, D.C.20549-4644 Subject: Nationwide VLI Separate Account – 4 Nationwide Life Insurance Company SEC File No. 333-137202 CIK No. 0001041357 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (“1933 Act”) and on behalf of the Nationwide VLI Separate Account-4 (the “Variable Account”) and Nationwide Life Insurance Company (the “Company”), we certify that the form of the prospectus which would have been filed under paragraphs (b) and (c) under Rule 497 does not differ from the form of the prospectus contained in Post-Effective Amendment No. 7 to the Registration Statement for the Company and the Variable Account, which became effective August 12, 2009. Please contact me at (614) 677-5276 with any questions regarding this filing. Sincerely, Nationwide Life Insurance Company /s/ CHRISTINE WALKUP Christine Walkup Senior Counsel
